     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROLYN B. CHEN, CSBN 256628
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8956
 7          Facsimile: (415) 744-0134
            E-Mail: Carolyn.Chen@ssa.gov
 8   Attorneys for Defendant
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                         FRESNO DIVISION

12
                                                     )       Case No.: 1:18-cv-00064-JDP
13   TONY YBARRA,                                    )
                                                     )
14                  Plaintiff,                       )       STIPULATION AND ORDER FOR AN
                                                     )       EXTENSION OF TIME OF 45 DAYS FOR
15          vs.                                      )       DEFENDANT’S RESPONSE TO
     NANCY A. BERRYHILL,                             )       PLAINTIFF’S OPENING BRIEF
16   Acting Commissioner of Social Security,         )
                                                     )
17                                                   )
                    Defendant.                       )
18                                                   )
19
20          IT IS HEREBY STIPULATED, by and between the parties, through their respective

21   counsel of record, that Defendant shall have an extension of time of 45 additional days to

22   respond to Plaintiff’s opening brief. The current due date is October 29, 2018. The new due

23   date will be December 13, 2018.

24          This is Defendant’s first request for an extension of time and this is the second request for

25   an extension of time in this case overall. There is good cause for this request. Since the filing of

26   Plaintiff’s opening brief, Defendant’s counsel has been addressing her full workload of district

27   court cases and other cases including other cases that were previously extended. In addition,

28   new matters that were not previously anticipated and could not be assigned to another attorney,



                                                         1
 1   including a hearing with about a week’s notice in advance, created some crowding of the briefing
 2   schedule around the due date of this case. Moreover, Defendant’s counsel continues to have a
 3   full workload for the next few weeks. Thus, Defendant is respectfully requesting additional time
 4   up to and including December 13, 2018, to fully review the record and research the issues
 5   presented by Plaintiff’s opening brief. This request is made in good faith with no intention to
 6   unduly delay the proceedings.
 7
 8                                                Respectfully submitted,
 9
     Date: October 29, 2018
10                                                s/ Lawrence D. Rohlfing by C.Chen*
                                                  (As authorized by email on 10/29/2018)
11                                                LAWRENCE D. ROHLFING
                                                  Attorneys for Plaintiff
12
13   Date: October 29, 2018                      MCGREGOR W. SCOTT
                                                 United States Attorney
14
15                                                By s/ Carolyn B. Chen
                                                  CAROLYN B. CHEN
16                                                Special Assistant U.S. Attorney
17                                                Attorneys for Defendant
18
19
     IT IS SO ORDERED.
20
21
     Dated:    November 1, 2018
22                                                       UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28


                                                     2
